         Case 1:18-cv-10776-FDS Document 41 Filed 11/29/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETT


____________________________________
ARIAN DiNAPOLI,                     )                Docket No. 1:18-cv-10776-FDS
d/b/a ARI FAMILY DENTAL             )
             Plaintiff              )
v.                                  )
YELP, INC.                          )
             Defendant              )
____________________________________)


          CERTIFICATE REGARDING MOTION TO DISMISS THE COMPLAINT

       I certify that pursuant to Local Rule 7.1, I conferred with counsel for defendant regarding

the motion to dismiss and that we were unable to agree on the relief sought in this motion.


Dated: November 29, 2018                             Respectfully submitted,
                                                     Plaintiff, Arian DiNapoli,
                                                     By his attorney,

                                                     /s/ Paul M. Glickman______
                                                     Paul M. Glickman BBO No. 550840
                                                     Glickman LLC
                                                     One South Market Building, 4th Floor
                                                     Boston, MA 02109
                                                     (617) 399-7770
                                                     pmg@glickmanllc.com



                                 CERTIFICATE OF SERVICE

       Paul M. Glickman certifies that on November 29, 2018, I served a copy of the foregoing
together with the motion to dismiss the complaint upon the attorneys for defendant, via the
CM/ECF system.


                                                     /s/ Paul M. Glickman_______
